DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 12 February 2021.  Claims 1-5, 7-19, and 21-24 are currently under consideration.  The Office acknowledges the amendments to claims 1-5, 8, 9, 14, 17, and 19, as well as the cancellation of claims 6 and 20, and the addition of new claims 21-24.

Information Disclosure Statement
The information disclosure statement filed 12 February 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not filed copies of any of the Foreign Patent Documents (except for the last three listed) or any of the Non-Patent Literature Documents.  It has been placed in the application file, but the references that have been struck-through have not been considered as to the merits.  The three foreign patents that were submitted have been considered, along with the U.S. Patent documents.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities: in the last line, “vapor pressure at least” should apparently read --vapor pressure of at least--.  Appropriate correction is required.
Claims 10 and 12 are objected to because of the following informalities: in line 2 of each claim, there should apparently be a space in “H2Oto” so that it reads --H2O to--.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the high vapor pressure media" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21-24 each recite that the balloon has a volume that is a certain amount of “millimeters.”  It is not clear what it is intended to be claimed here, as millimeters are distance units, not volume units.  It is not clear if these are intended to recite cubic 3), if these are typographical errors that are meant to be “milliliters,” or if they are meant to be something else.  Based upon the specification, these have been taken herein to mean “milliliters.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-47 of copending Application No. 16/784,045 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the reference application anticipate or render obvious the present claims (e.g., claims 34 and 42 of the reference application recite that the balloon has a natural volume of between 1-180 cc; cc are the same as ml; this renders obvious claims 21 and 22 of the present application, as well as claims 23 and 24 of the present application because the volume increases less than 190%).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-5, 7-19, and 21-24 would be allowable if the double patenting rejections set forth in this Office action are overcome, as well as if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: per the discussion in the Interview of 16 December 2020 and the Declaration and remarks in the present response of 12 February 2021, Applicant’s arguments are persuasive that it would not have been obvious to one of ordinary skill in the art to modify the invention of Gillespie through routine experimentation/optimization to arrive at the present claims.  The allowable claims now recite ranges/amounts for several different variables that impact each other and the determination and balancing of the workable ranges/amounts would not be considered routine.  Further, none of the other prior art of record teaches or reasonably suggests such pressure attenuation devices for use in a bladder.

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 and 103 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant's arguments with respect to the double patenting rejections have been fully considered but they are not persuasive.  No terminal disclaimer appears to have been submitted.  Accordingly, these rejections persist.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791